[Cite as State v. Shaw, 2011-Ohio-3331.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                    MIAMI COUNTY

STATE OF OHIO                                     :
                                                  :     Appellate Case Nos. 10-CA-23
        Plaintiff-Appellee                        :
                                                  :     Trial Court Case No. 09-CR-296B
v.                                                :
                                                  :     (Criminal Appeal from
ORENTHAL A. SHAW                                  :     (Common Pleas Court)
                                                  :
        Defendant-Appellant                :
                                                  :
                                               ...........

                                               OPINION

                                Rendered on the 1st day of July, 2011.

                                               ...........

ANTHONY KENDELL, Atty. Reg. #0067242, by ROBERT E. LONG, III, Atty. Reg.
#0066796, Miami County Prosecutor’s Office, 201 West Main street – Safety Building, Troy,
Ohio 45373
       Attorney for Plaintiff-Appellee

DANIEL J. O’BRIEN, Atty. Reg. #0031461, 1210 Talbott Tower, 131 North Ludlow Street,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                                       .............

HALL, J.

        {¶ 1} Orenthal A. Shaw appeals from his conviction and sentence for three counts of

trafficking in drugs, in violation of R.C. §2925.03(A)(1) and R.C. §2925.03(A)(2), felonies of

the fourth and fifth degrees, with a specification subjecting his vehicle to forfeiture pursuant to
                                                                                       2


R.C. §2941.1417.

        {¶ 2} On July 14, 2009, Miami County Sheriff’s Deputy Jason Moore filed an

affidavit and obtained a search warrant from Judge Kemmer of the Miami County Municipal

Court, authorizing a search of the person of Delaquan A. Myers and a white 1989 Oldsmobile

bearing license number EAL8387. Dep. Moore was to execute the warrant within three days

of issuance.

        {¶ 3} The search warrant was based on several purchases of heroin, within Miami

County, from a male person who went by the street name of “Juice.” In 2005, Dep. Moore

began collecting evidence of “Juice’s’ “ drug trafficking within Miami County through

intelligence reports and supervised purchases by two Confidential Informants (CI), whom the

deputy considered to be reliable based on his dealings with them in the past.

        {¶ 4} On February 17 and February 25, 2009, CI #1 made a controlled purchase of

crack cocaine from “Juice” at a location in Miami County. Following these narcotics

investigations, detectives showed CI #1 a driver’s license photograph of Delaquan Myers,

whom the detective believed to be “Juice,” and CI #1 positively identified him as the male

he/she knew to be “Juice.”

        {¶ 5} Also, on July 1 and July 8, 2009, CI #2 made a controlled purchase of heroin

from “Juice” at a location within Miami County. During each of these controlled purchases,

CI #1, CI #2, as well as Dep. Moore observed “Juice” driving a white Oldsmobile bearing

Ohio registration EAL8387. Dep. Moore checked LEADS information and learned that the

vehicle was registered to Appellant, Orenthal Shaw, who had a listed address in the Dayton

area.
                                                                                          3


       {¶ 6} On July 14, Dep. Moore received information from CI #2 that “Juice” “would

be traveling to Miami County on that day, July 14, 2009, with the purpose of selling illegal

drugs.” (T.R. 10) Dep. Moore incorporated this information as an attachment to his affidavit

to obtain a search warrant. After the search warrant was obtained, Dep. Moore had his CI #2

contact “Juice,” and the CI ordered heroin, which was to be delivered to Miami County. (T.R.

11). Meanwhile, Dep. Moore set up surveillance points on I-75 leading north toward the

location for CI #2 to make the purchase and on the exit ramp in Tipp City. Shortly thereafter,

officers identified the suspect vehicle on the highway. Since the search warrant included the

white ’89 Oldsmobile, the police followed it, but could not see the occupants inside.

       {¶ 7} The surveillance team stopped the Oldsmobile at 2:16 p.m. When Moore

opened the doors of the Oldsmobile, he smelled a strong odor of burnt marihuana from the

interior. At about 2:19, a female, later identified as Crystal Works, removed herself from the

driver’s seat, while Appellant, Orenthal Shaw, removed himself from the passenger seat.

       {¶ 8} Dep. Moore and the accompanying officers searched the vehicle but found no

contraband. Dep. Moore then instructed CI #2 to call the number he had for “Juice.” In

doing so, Dep. Moore observed one of the cell phones in the passenger seat ringing with CI

#2's phone number in the caller ID window. Being almost certain heroin was located on

either Shaw or Works’ person, Dep. Moore searched Shaw, but found nothing. He then

handcuffed Shaw and placed him in the back of a cruiser. Due to Works’ gender, Dep. Moore

lightly searched her and placed her in the back of the cruiser while he waited for Deputy

Fraley, a female, to conduct a more thorough search of her. Deputy Fraley arrived at the scene

at 2:42 p.m. When Fraley searched Works, she found a clear plastic bag in the back of her
                                                                                             4


underwear containing twenty-five capsules of suspected heroin .

           {¶ 9} Works stated the drugs were Shaw’s. Moore told Shaw he was under arrest,

read him his Miranda rights, and Shaw indicated he understood the rights. Shaw then

proceeded to make incriminating statements including that he is referred to as “O.J.” and

“Juice” on the street, the heroin capsules were his, and he had been smoking marihuana

earlier.

           {¶ 10} Shaw was arrested and charged with trafficking in drugs in three counts of a

Miami County indictment. On April 16, 2010, the trial court overruled a motion to suppress

for violations of the Fourth Amendment and Article I, Section 14 of the Ohio Constitution.

On June 14, 2010, pursuant to a plea bargain, Shaw entered a plea of no contest to two counts

of trafficking in drugs, each a felony of the fourth degree, and one count of trafficking in

drugs, a felony of the fifth degree. The trial court sentenced Shaw to one year in prison on

each count, to run concurrently, along with a three year driver’s license suspension, three years

of post release control and forfeiture of his ’89 white Oldsmobile pending appeal. Shaw

appealed.

           {¶ 11} In a single assignment of error, Shaw alleges:

           {¶ 12} “THE TRIAL COURT ERRED AND/OR ABUSED ITS DISCRETION IN

DENYING          HIM     HIS    CONSTITUTIONAL           RIGHTS    UNDER      THE     FOURTH

AMENDMENT OF THE FEDERAL CONSTITUTION AND ARTICLE I, SECTION 14 OF

THE OHIO CONSTITUTION, BY OVERRULING HIS MOTION TO SUPPRESS AND

UPHOLDING THE ILLEGAL POLICE STOP, SEARCH AND SEIZURE IN THIS

MATTER.”
                                                                                              5


         {¶ 13} Shaw contends the court should suppress the evidence held against him for four

reasons. First, he asserts the stop of the ’89 white Oldsmobile was illegal because it was

based on an anticipatory search warrant that was invalid on its face and there was no probable

cause.     Second, Shaw contends the search of himself and Ms. Works was also

unconstitutional due to a lack of warrant or probable cause. Third, Shaw contends even if the

stop and search were legal, the detention was unconstitutionally prolonged; and last, the heroin

found on Ms. Works should be suppressed since the stop and search were both

unconstitutional.

         {¶ 14} In reviewing a trial court's decision on a motion to suppress, an appellate court

accepts the trial court's factual findings, relies on the trial court's ability to assess the

credibility of witnesses, and independently determines whether the trial court applied the

proper legal standard to the facts as found. State v. Purser, Greene App. No.2006 CA 14,

2007–Ohio–192, ¶ 11. The trial court is in the best position to resolve questions of fact and

evaluate witness credibility. Id. Thus, “[a]n appellate court is bound to accept the trial court's

factual findings as long as they are supported by competent, credible evidence.” (Internal

citations omitted).” Id.

         {¶ 15} The Fourth Amendment to the U.S. Constitution protects individuals from

unreasonable search and seizures.          State v. Lewis, Montgomery App. No. 22726,

2009-Ohio-158, ¶ 20, citing Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d.

Violations of the Fourth Amendment require courts to apply the exclusionary rule, suppressing

use of any evidence that was illegally obtained.

         {¶ 16} Shaw first asserts this was an anticipatory warrant issued without merit. We
                                                                                           6


disagree. This was not an anticipatory warrant. “An ‘anticipatory warran’” is one based upon

an application showing probable cause that at some future time, but not presently, certain

evidence of a crime will be located at a specific place to be searched.” State v. Folk (1991),

74 Ohio App.3d 468, 472.

       {¶ 17} Dep. Moore’s affidavits accompanying the search warrant indicate there was a

high degree of certainty that the ’89 white Oldsmobile was being used for drug trafficking and

that contraband was located inside the vehicle. The controlled purchases made by CI #1 and

CI #2, along with Dep. Moore’s intelligence reports, all demonstrate that the events necessary

to obtain a valid search warrant were not anticipatory, but had already occurred on several

occasions.    The trial court correctly concluded that this was not an anticipatory warrant

because the search was not conditioned on any predetermined future event.

       {¶ 18} Shaw alternatively contends that even if the search warrant was valid, probable

cause ended at the scene since all of the conditions of the search warrant were not met when

the police stopped the white Oldsmobile. We disagree.

       {¶ 19} “The Fourth and Fourteenth Amendments to the United States Constitution

prohibit warrantless searches and seizures, unless an exception applies.” Katz v. United States

(1967), 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576. The automobile exception is well

recognized. “If a law enforcement officer has probable cause to believe that a vehicle contains

contraband, he may search a validly stopped motor vehicle based on the automobile exception

to the warrant requirement. Maryland v. Dyson (1999), 527 U.S. 465, 466, 119 S.Ct. 2013,

144 L.Ed.2d 442.” State v. Arnold, Clark App. No. 2001 CA 55, 2002-Ohio- 1779 ¶ 7.

Probable cause to search an automobile has been defined as “a belief reasonably arising out
                                                                                             7


of circumstances known to the seizing officer, that an automobile or other vehicle contains

that which by law is subject to seizure and destruction.” State v. Kessler (1978), 53 Ohio St.2d

204, 208, quoting Carroll v. United States (1925), 267 U.S. 132, 149, 45 S.Ct. 280, 284, 69

L.Ed. 543. Probable cause to associate an object with criminal activity does not demand

certainty in the minds of police, but instead merely requires that there be a ‘fair probability’

that the object they see [or feel] is illegal contraband or evidence of a crime.” State v. Jones,

Montgomery App. No. 19248, 2002–Ohio–4681, ¶ 10. Analyzing whether the police had

probable cause to search in any given situation requires us to review the “totality of the

circumstances.” State v. Moore, 90 Ohio St.3d 47, 2000-Ohio-10.

       {¶ 20} In the present case, both the presence of the vehicle traveling into Miami

County and Shaw’s suspicious behavior were apparent to the police officers at the scene. Not

only was the ‘89 white Oldsmobile named in the search warrant, but there was probable cause

to believe the vehicle was being used for drug trafficking. Law enforcement knew that the

purpose of the vehicle being in Miami County was for an ordered delivery of heroin. CI #2

arranged to purchase the heroin from a person whose connection was verified when CI#2

called and the defendant’s cell phone rang while the vehicle was being searched.

Additionally, although Shaw was not the person specifically named in the warrant (i.e.

Delaquan A. Myers), the vehicle being used for drug trafficking belonged to Shaw. Also, the

vehicle smelled of burnt marijuana. Furthermore, since the detectives knew CI #2 planned to

purchase heroin that day from “Juice” driving this vehicle, an officer could reasonably

conclude that because no drugs were found in the vehicle, the driver or passenger likely had

the heroin concealed on their person. The totality of these circumstances reasonably gave
                                                                                             8


authorities probable cause to believe that appellant was engaged in criminal activity, and

therefore, stop and search the vehicle, as well as Shaw and Works.

       {¶ 21} Shaw also raises the assertion that even if the stop were valid, it was

unreasonably    prolonged, which is a violation of the Fourth Amendment.             Again, we

disagree.

       {¶ 22} A detention, or specifically a traffic stop, is entitled to last long enough to

accomplish the original purpose of the stop. See generally State v. Chatton (1984), 11 Ohio

St.3d 59.

       {¶ 23} The scope and duration of a routine traffic stop “must be carefully tailored to

its underlying justification * * * and last no longer than is necessary to effectuate the purpose

of the stop.” Florida v. Royer (1983), 460 U.S. 491, 500, 103 S.Ct. 1319, 75 L.Ed.2d 229.

Here, the purpose of the stop was the seizure and search of the Oldsmobile. Because no

heroin was found in the vehicle, it could reasonably be concluded that heroin was on either

Shaw or Works’ person. Shaw was searched, and no heroin was located on him. However,

due to Ms. Works’ gender and Dep. Moore’s knowledge that drug traffickers often hide drugs

on female bodies to avoid detection from law enforcement, a female detective had to come

search her. We believe the officers had probable cause to extend Shaw’s detention for a

reasonable time until Works was searched. Shaw was detained less than thirty minutes

awaiting Dep. Fraley, a female detective, to arrive at the scene and search Ms. Works. We

find that the traffic stop and the detention of Shaw were reasonable and not unconstitutionally

prolonged.

       {¶ 24} Last, Shaw asserts the evidence found on Ms. Works’ person should be
                                                                                               9


suppressed since it was illegally obtained. We do not need to address whether the stop,

search and seizure were legal as to Crystal Works. “Fourth Amendment rights are personal in

nature, and they may not be asserted vicariously by third parties.” State v. Green, Greene App.

No. 2007-CA-2, 2009-Ohio-5529, ¶ 5a, citing Rakas v. Illinois (1978), 439 U.S. 128, 133-34,

99 S.Ct. 421, 58 L.Ed.2d 387. An individual must have standing to challenge the legality of a

search or seizure. Rakas v. Illinois (1978), 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387; State

v. Coleman (1989), 45 Ohio St.3d 298, 544 N.E.2d 622. Moreover, the person challenging the

search bears the burden of proving standing. State v. Williams, 73 Ohio St.3d 153,

1995-Ohio-275. That burden is met by establishing that the person has an expectation of

privacy in the place searched that society’s prepared to recognize as reasonable. Id.; Rakas v.

Illinois, supra. Property ownership is only one factor to be considered. U.S. v. Salvucci

(1980), 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619; see, also, State v. Nevins Montgomery

App. No. 24070, 2011-Ohio-389.

       {¶ 25} The state raises the issue of standing for the first time in its brief on appeal.

However, the defendant’s Motion to Suppress did not specifically challenge the separate

constitutionality of the personal search of Works, as opposed to a fruit-of-the-poisonous-tree

argument. So, the state was not put on notice that standing could be an issue. Normally, when

standing is not raised at the trial level, we will not consider the issue on appeal. This is for at

least two reasons.    First, to give the defendant the opportunity to develop a record by

presenting evidence of standing; and second, to give the trial court the opportunity to make

any factual determinations involved. The body of case law on this subject deals with the

search of another’s premises, residence, automobile or personal property. None of these
                                                                                           10


property search concerns apply here. Here, there was a personal search of another and the

argument that the search was independently unconstitutional was first raised by the defendant

on appeal. Moreover, the facts are not in dispute that the drugs were removed from the person

of the driver, Works.

       {¶ 26} It is fundamental that Fourth Amendment rights are personal and may not be

raised by another. Rakas, supra. There is no conceivable set of circumstances under which

Shaw could claim that he has a reasonable expectation of privacy in “a bag being pulled out of

the back pants of Crystal Works.” (T.R. 27). Accordingly, we determine that although Shaw

can challenge the stop of the vehicle and the reasonableness of the length of his detention, he

has absolutely no standing to challenge the personal search of Crystal Works or the

suppression of the drugs removed from her, which he acknowledged were his.

       {¶ 27} Despite the fact that the heroin capsules found on Ms. Works’ person were

acknowledged to be Shaw’s property, that claim of ownership alone is insufficient to satisfy

the burden of standing under the Fourth Amendment. “A person who is aggrieved by an

illegal search and seizure only through the introduction of damaging evidence secured by a

search ofa third person's premises or property has not had any of his Fourth Amendment

rights infringed.” Rakas, supra, at 134. Shaw has no expectation of privacy as to Ms.

Works’ person and, thus, lacks standing to separately challenge the constitutionality of the

search of her person. Only Ms. Works has proper standing to raise this issue. Accordingly,

the decision of the trial court is affirmed based on the search warrant, probable cause and lack

of standing.

       {¶ 28} The sole assignment of error is overruled.
                                                                 11


       {¶ 29} The trial court’s judgment is affirmed.

                                                 .............

FAIN and DONOVAN, JJ, concur.


Copies mailed to:
Anthony Kendell
Robert E. Long, III
Daniel J. O’Brien
Hon. Christopher Gee